Fisk, J.
(concurring specially). I concur in the conclusion that the judgment should be affirmed, but express no opinion upon the merits, for the reasons which I will briefly give.
The complaint wholly fails to allege facts sufficient to constitute a cause of action, and the learned trial court should have sustained defendants’ objection, made at the commencement of the trial, to the introduction of any testimony under such complaint. As stated in the foregoing opinion, the action is one in equity, the object of which is to set aside an alleged fraudulent mortgage executed and delivered by defendants Walter and E. P. Merrill to the defendant Emmá I. Merrill on certain real property in Sargent county, to secure the payment of the sum of $3,000. The action, therefore, is in the nature of a creditors’ bill, and yet the complaint affirmatively discloses that the plaintiff is a mere general creditor, whose claim is represented by promissory notes. It is true the complaint alleges “that an action is now pending in said district court, wherein this plaintiff is plaintiff and said Walter W. Merrill is defendant, said action being based on said promissory note,” but it nowhere appears in the complaint that the plaintiff is a judgment creditor, or has any lien whatsoever upon the real property described in the alleged fraudulent mortgage. I take it to be elementary that a plaintiff has no standing in a court, of equity to challenge the validity of an alleged fraudulent conveyance or mortgage, without laying a proper foundation by alleging that he is a judgment creditor, or at least has some lien, and that his rights and remedies will be obstructed or interfered with if the alleged fraudulent conveyance is not set aside. There is no such showing in the complaint.
Hence the same fails to state facts sufficient to constitute a cause of action, and the plaintiff is entitled to no relief thereunder.
Spalding, J., concurs in the opinion of Fisk, J.